NOT RECOMMENDED FOR PUBLICATION
                                  File Name: 17a0307n.06

                                          No. 16-5606


                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

GGNSC LOUISVILLE MT. HOLLY, LLC d/b/a                   )
GOLDEN LIVING CENTER – MT. HOLLY;                       )                      FILED
GOLDEN GATE NATIONAL SENIOR CARE,                       )                 Jun 02, 2017
LLC; GGNSC ADMINISTRATIVE SERVICES,                     )             DEBORAH S. HUNT, Clerk
LLC; GGNSC HOLDINGS, LLC; GGNSC EQUITY                  )
HOLDINGS, LLD; GOLDEN GATE ANCILLARY,                   )
LLD; GGNSC CLINICAL SERVICES, LLC; AND                  )
GPH LOUISVILLE MT. HOLLY, LLC,                          )       ON APPEAL FROM THE
                                                        )       UNITED STATES DISTRICT
       Plaintiff-Appellees,                             )       COURT FOR THE WESTERN
                                                        )       DISTRICT OF KENTUCKY
v.                                                      )
                                                        )                  OPINION
LESLIE GUESS MOHAMED-VALL,                              )
ADMINISTRATRIX OF THE ESTATE OF                         )
BETTYE J. GUESS, DECEASED,                              )
                                                        )
       Defendants-Appellant.                            )


       BEFORE:        SUHRHEINRICH, WHITE, and STRANCH, Circuit Judges.

       STRANCH, Circuit Judge. Defendant Leslie Guess Mohamed-Vall appeals the order

compelling arbitration of her claims, enjoining her from litigating the claims in state court, and

staying the underlying action pending arbitration. GGNSC moves to dismiss the appeal for lack

of jurisdiction, and Mohamed-Vall opposes the motion to dismiss.          We held this case in

abeyance pending the Supreme Court’s decision in Kindred Nursing Centers Ltd. P’ship v.

Clark, 137 S. Ct. 1421, 1426–27 (2017) (invalidating Kentucky’s refusal to enforce arbitration

agreements entered into by attorneys-in-fact absent a clear statement granting this authority in

the power of attorney).
No. 16-5606
GGNSC Louisville Mt. Holly, LLC v. Mohamed-Vall

       Under the Federal Arbitration Act (“FAA”), an immediate appeal may be taken from “a

final decision with respect to arbitration[.]” 9 U.S.C. § 16(a)(3). But, except as provided in

28 U.S.C. § 1292(b), an appeal may not be taken from an interlocutory order that grants a stay of

an action under 9 U.S.C. § 3 or that directs arbitration under 9 U.S.C. § 4. 9 U.S.C. § 16(b)(1),

(2). GGNSC asserts that no final decision with respect to arbitration has been entered, and thus

§ 16(b)’s prohibition against an appeal is controlling. Although Mohamed-Vall argues that the

district court entered a final judgment with respect to arbitration that is immediately appealable,

the FAA permits an appeal from an order compelling arbitration only when it is entered in

connection with the dismissal of the underlying action. Preferred Care of Delaware, Inc. v.

Estate of Hopkins, 845 F.3d 765, 768–69 (6th Cir. 2017); ATAC Corp. v. Arthur Treacher’s Inc.,

280 F.3d 1091, 1097–99 (6th Cir. 2002). The underlying action here has not been dismissed.

       Mohamed-Vall also asserts that the order prohibiting her from litigating her claims in

state court is appealable under 28 U.S.C. § 1292(a)(1) and that this court should exercise pendant

appellate jurisdiction over the arbitration orders. GGNSC argues that the grant of injunctive

relief is merely a mechanism to enforce the order compelling arbitration and that the more

specific appellate review provisions of the FAA control over § 1292(a)(1), which is a general

statute governing appellate jurisdiction. See Preferred Care of Delaware, 845 F.3d at 769; see

also Morales v. Trans World Airlines, Inc., 504 U.S. 374, 384 (1992) (“[I]t is a commonplace of

statutory construction that the specific governs the general[.]”).

       We lack jurisdiction to review the order compelling arbitration and staying the action. We

agree that the grant of injunctive relief prohibiting Mohamed-Vall from litigating her claims in

state court is merely a mechanism to enforce the order compelling arbitration and was proper




                                                 -2-
No. 16-5606
GGNSC Louisville Mt. Holly, LLC v. Mohamed-Vall

under the Anti-Injunction Act 28 U.S. C. §2283; there is no reason to consider the exercise of

pendant jurisdiction.

       GGNSC’s motion to dismiss this appeal is GRANTED.




                                              -3-